 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY ALLEN TUCKER,                               No. 2:18-cv-0035 TLN KJN P
12                        Petitioner,
13             v.                                        ORDER
14   GESTELO, Warden,
15                        Respondent.
16

17             On May 28, 2018, petitioner filed a request for extension of time to file a traverse.

18   However, respondent filed a motion to dismiss on May 3, 2019. Therefore, petitioner’s request is

19   construed as a request for an extension of time to file an opposition to respondent’s pending

20   motion. Good cause appearing, IT IS HEREBY ORDERED that:

21             1. Petitioner’s request for an extension of time (ECF No. 33) is granted; and

22             2. Petitioner shall have up to and including July 15, 2019 in which to file an opposition to

23   respondent’s motion to dismiss. Petitioner is cautioned that failure to timely file an opposition to

24   the motion may result in an order granting the motion or in the dismissal of this action.

25   Dated: June 5, 2019

26
27
     /tuck0035.111(2)
28
